Citation Nr: 1019453	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-26 397	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 20 percent disabling prior to November 3, 
2009.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling from November 3, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1958  to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The file was subsequently transferred to the 
jurisdiction of the St. Petersburg, Florida RO.

The Veteran testified before the undersigned at a hearing in 
March 2010.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  The Veteran was awarded an 
increased evaluation of 40 percent for his service-connected 
bilateral hearing loss disability during the pendency of the 
claim.  (December 2009 rating decision.)  The Veteran has not 
suggested that this increased evaluation would satisfy his 
appeal for a higher evaluation of his bilateral hearing loss.  
Nor has he or his representative otherwise suggested that the 
maximum rating available for that disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for bilateral hearing loss 
remains before the Board.  Because the evaluation was 
increased during the course of the appeal, the Board 
considers the "staged" ratings and characterized the issue 
as set forth on the title page.  See Hart v. Mansfield, 
21 Vet. App 505 (2007) (staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Prior to November 3, 2009, audiometric testing done for 
VA compensation purposes reveals no worse than level VII 
hearing acuity in the right ear and level III hearing acuity 
in the left ear.

2.  Since November 3, 2009, audiometric testing done for VA 
compensation purposes reveals no worse than level VIII 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
Veteran's bilateral hearing loss prior to November 3, 2009, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2009).

2.  The criteria for a rating higher than 40 percent for the 
Veteran's bilateral hearing loss from November 3, 2009, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant was 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2007, before the adjudication of the claim.  
Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  It included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

The January 2007 notification also apprised the Veteran that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issue were obtained in 
December 2006, August 2007, and November 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
December 2006, August 2007, and November 2009 VA opinions 
obtained in this case were sufficient, as they consider the 
statements of the appellant, provide explanations for the 
opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Additionally, the August 2007 examination was predicated on a 
full reading of the VA and post-service medical records in 
the Veteran's claims file.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Merits of the Claim

The Veteran contends that he is entitled to a higher rating 
for his bilateral hearing loss.  He contends that he has 
difficulty understanding conversations, speaking on the 
telephone, understanding female voices, and generally has 
difficulty hearing in daily situations.

Law 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505.  Consequently, the Board will 
evaluate the Veteran's bilateral hearing loss claim as it was 
staged by the RO, that is, for the period prior to and since 
November 3, 2009, the date on which the rating was increased 
by the RO from 20 to 40 percent.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's bilateral hearing loss, the Board notes that 
hearing loss evaluations are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1999).  Ratings range from zero to 100 percent based on 
organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table 
VIA, Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 
4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen below, the Veteran does have the first type of 
exceptional hearing loss pattern-all thresholds exceeding 55 
decibels for his right ear.  Therefore, the provisions of 38 
C.F.R. § 4.86 apply and will be considered with regards to 
his right ear.



Analysis

The Veteran submitted a private audiological evaluation dated 
in March 2005.  However, the audiometric data was only 
provided in a graphical representation.  The Court has held 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  Therefore, the results of that 
evaluation cannot be used for rating purposes.

The Veteran was afforded a fee based audiological examination 
in December 2006.  The Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
80
75
LEFT
30
45
65
75
65

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 80 percent in the 
right ear and 92 percent in the left ear.  Pursuant to 38 
C.F.R. 4.85, Table VI and Table VIA, with regards to the 
Veteran's right ear, his puretone threshold average received 
a numeric designation of level VII and his puretone threshold 
average and speech discrimination score received a numeric 
designation of level V.  Since the Veteran has an exceptional 
pattern of hearing impairment in his right ear, the higher 
numeric designation of level VII will be used in determining 
what disability rating is warranted.  38 C.F.R. § 4.86(a).  
Turning to the Veteran's left ear, the foregoing puretone 
threshold average and speech discrimination score received a 
numeric designation of level II.  Applying the numeric 
designations to 38 C.F.R. 4.85, Table VII, the Veteran was 
entitled to a 10 percent rating under Diagnostic Code 6100.  
Therefore, a rating in excess of the previously assigned 20 
percent rating is not warranted.

The Veteran was afforded a VA audiological examination in 
August 2007.  The Veteran's puretone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
75
80
75
LEFT
35
45
65
75
65

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 62 percent in the 
right ear and 84 percent in the left ear.  Pursuant to 38 
C.F.R. 4.85, Table VI and Table VIA, with regards to the 
Veteran's right ear, his puretone threshold average received 
a numeric designation of level VII and his puretone threshold 
average and speech discrimination score also received a 
numeric designation of level VII.  Turning to the Veteran's 
left ear, the foregoing puretone threshold average and speech 
discrimination score received a numeric designation of level 
III.  Applying the numeric designations to 38 C.F.R. 4.85, 
Table VII, the Veteran was entitled to a 20 percent rating 
under Diagnostic Code 6100.  A rating higher than 20 percent 
is therefore not warranted based on these audiological 
results.

The Veteran underwent an outpatient VA audiological 
evaluation in January 2009.  Although the Veteran's puretone 
thresholds were reported, the evaluation does not indicate 
which thresholds were for the right and left ears.  Moreover, 
the speech discrimination scores were not in accordance with 
the Maryland CNC test.  Therefore, the results of that 
evaluation cannot be used for rating purposes.  See 38 C.F.R. 
§ 4.85.

The Veteran was afforded a VA audiological examination in 
November 2009.  The Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
80
80
80
LEFT
45
55
65
75
75

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 58 percent in the 
right ear and 68 percent in the left ear.  Pursuant to 38 
C.F.R. 4.85, Table VI and Table VIA, with regards to the 
Veteran's right ear, his puretone threshold average received 
a numeric designation of level VII and his puretone threshold 
average and speech discrimination score received a numeric 
designation of level VIII.  Since the Veteran has an 
exceptional pattern of hearing impairment in his right ear, 
the higher numeric designation of level VIII will be used in 
determining what disability rating is warranted.  38 C.F.R. 
§ 4.86(a).  Turning to the Veteran's left ear, the foregoing 
puretone threshold average and speech discrimination score 
received a numeric designation of level VI.  Applying the 
numeric designations to 38 C.F.R. 4.85, Table VII, the 
Veteran was entitled to a 40 percent rating under Diagnostic 
Code 6100.  Based on the results of the November 2009 
examination, the Veteran is entitled to a 40 percent rating, 
but no higher.  

Here, the Veteran has been awarded an 20 percent rating prior 
to November 3, 2009, and a 40 percent rating thereafter based 
on the November 2009 VA audiological examination.  For the 
reasons set forth above, the evidence does not show that the 
Veteran is entitled to a rating higher than 20 percent prior 
to November 3, 2009, or a rating higher than 40 percent from 
November 3, 2009.  Therefore, his increased rating claim is 
denied.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment in 
the inability to use a cell phone and conventional phone, a 
hard time understanding a conversation in a group of people, 
and a hard time understanding female voices at the December 
2006 examination.  The Veteran reported difficulty hearing in 
all situations at the August 2007 examination.  At the 
November 2009 examination, the Veteran reported difficulty 
hearing and understanding his wife in most listening 
situations.  

The Board acknowledges the Veteran's testimony about how his 
hearing loss affects his daily life and his occupation.  With 
regards to the Veteran's assertion that the VA examinations 
were inadequate as they failed to adequately detect the 
impact the Veteran's disability had on his daily living, the 
Board finds that since the examinations met the requirements 
of 38 C.F.R. § 4.85(a), and the Veteran has sufficiently 
described the impact his bilateral hearing loss has on his 
daily living, the examinations are adequate for rating 
purposes.  The Board also acknowledges his representative's 
argument that extraschedular consideration should be afforded 
to the Veteran.

However, the Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the bilateral 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's bilateral 
hearing loss has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including the effect on his daily 
life and employment.  38 C.F.R. § § 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
prior to November 3, 2009, is denied.

Entitlement to an increased rating for bilateral hearing loss 
from November 3, 2009, is denied.



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


